                         IN THE UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF ARKANSAS
                                 TEXARKANA DIVISION

CARLA SANDEFUR                                                                         PLAINTIFF

vs.                                  Civil No. 4:19-cv-04029

ANDREW SAUL                                                                          DEFENDANT
Commissioner, Social Security Administration


                                              ORDER

       Pending now before this Court is Plaintiff’s Application for Attorney’s Fees Under the Equal

Access to Justice Act (“EAJA”). ECF No. 22. Defendant has responded to this Motion and objects

to the hourly rate requested. ECF No. 23. The Parties have consented to the jurisdiction of a

magistrate judge to conduct any and all proceedings in this case, including conducting the trial,

ordering the entry of a final judgment, and conducting all post-judgment proceedings. ECF No. 7.

Pursuant to this authority, the Court issues this Order.

1. Background:

       Carla Sandefur, (“Plaintiff”) appealed to this Court from the Secretary of the Social Security

Administration’s (“SSA”) denial of her request for disability benefits. ECF No. 1. On July 24, 2019,

Plaintiff’s case was remanded pursuant to sentence four of 42 U.S.C. § 405(g). ECF No. 20, 21.

       On July 26, 2019, Plaintiff filed the present Motion requesting an award of attorney’s fees

under the EAJA. ECF No 22. With this Motion, Plaintiff requests an award of attorney’s fees and

costs of $7,923.78. Id. This amount represents 39.49 attorney hours for work performed in 2019

at an hourly rate of $200.00 and costs of $25.78. Id. Defendant responded to this Motion on August

1, 2019 and Defendant objects to the hourly rate claimed for work performed in 2019. ECF No. 23.
2. Applicable Law:

       Pursuant to the EAJA, 28 U.S.C. § 2412(d)(1)(A), a court must award attorney's fees to a

prevailing social security claimant unless the Secretary’s position in denying benefits was

substantially justified. The Secretary has the burden of proving that the denial of benefits was

substantially justified. See Jackson v. Bowen, 807 F.2d 127, 128 (8th Cir.1986) (“The Secretary

bears the burden of proving that its position in the administrative and judicial proceedings below was

substantially justified”). An EAJA application also must be made within thirty days of a final

judgment in an action, See 28 U.S.C. § 2412(d)(1)(B), or within thirty days after the sixty day time

for appeal has expired. See Shalala v. Schaefer, 509 U.S. 292, 298 (1993).

       An award of attorney’s fees under the EAJA is appropriate even though, at the conclusion

of the case, the plaintiff’s attorney may be authorized to charge and to collect a fee pursuant to 42

U.S.C. § 406(b)(1). Recovery of attorney’s fees under both the EAJA and 42 U.S.C. § 406(b)(1) was

specifically allowed when Congress amended the EAJA in 1985. See Gisbrecht v. Barnhart, 535

U.S. 789, 796 (2002) (citing Pub. L. No. 99-80, 99 Stat. 186 (1985)). The United States Supreme

Court stated that Congress harmonized an award of attorney’s fees under the EAJA and under 42

U.S.C. § 406(b)(1) as follows:

       Fee awards may be made under both prescriptions [EAJA and 42 U.S.C. §
       406(b)(1)], but the claimant’s attorney must “refun[d] to the claimant the amount of
       the smaller fee.”. . .“Thus, an EAJA award offsets an award under Section 406(b),
       so that the [amount of total past-due benefits the claimant actually receives] will be
       increased by the . . . EAJA award up to the point the claimant receives 100 percent
       of the past-due benefits.”


Id. Furthermore, awarding fees under both acts facilitates the purposes of the EAJA, which is to

shift to the United States the prevailing party’s litigation expenses incurred while contesting


                                                  2
unreasonable government action. See id.; Cornella v. Schweiker, 728 F.2d 978, 986 (8th Cir. 1984).

        The statutory ceiling for an EAJA fee award is $125.00 per hour. See 28 U.S.C. §

2412(d)(2)(A). A court is only authorized to exceed this statutory rate if “the court determines that

an increase in the cost of living or a special factor, such as the limited availability of qualified

attorneys for the proceedings involved, justifies a higher fee.” Id. A court may determine that there

has been an increase in the cost of living, and may thereby increase the attorney’s rate per hour,

based upon the United States Department of Labor’s Consumer Price Index (“CPI”). See Johnson

v. Sullivan, 919 F.2d 503, 504 (8th Cir. 1990).

3. Discussion:

        In the present action, Plaintiff’s case was remanded to the SSA. ECF No. 21. Defendant

does not contest Plaintiff’s claim that she is the prevailing party and does not oppose her application

for fees under the EAJA ECF No. 23. The Court construes this lack of opposition to this application

as an admission that the government’s decision to deny benefits was not “substantially justified” and

that Plaintiff is the prevailing party.

        Plaintiff requests a total award of $7,923.78 under the EAJA. ECF No. 22. Plaintiff requests

these attorney fees at a rate of $200.00 per hour for work performed for work performed in 2019.

Id. Defendant objects to the hourly rate of $200.00 for work performed in 2019. An enhanced

hourly rate is authorized by the EAJA as long as a Consumer Price Index (“CPI”) justifies such the

enhanced hourly rate. See 28 U.S.C. § 2412(d)(2)(A). See also Johnson, 919 F.2d at 504. Based

upon the CPI-South Index, the hourly rate of $199.00 is authorized for 2019. Accordingly, the

Court awards this hourly rate for work performed in 2019.

        Further, I have reviewed counsel’s itemization of time appended to Plaintiff’s application.


                                                  3
ECF No. 22-2. This Court notes that Defendant has not objected to the number of hours for which

counsel seeks a fee award, and this Court finds the time asserted to be spent in the representation of

Plaintiff before the district court is reasonable. Thus, this Court finds that Plaintiff is entitled to an

attorney’s fee award under EAJA in the amount of $7,884.29 representing 39.49 attorney hours for

work performed in 2019 at an hourly rate of $199.00 and costs of $25.78.

        Finally, Defendant claims the fees awarded should be paid directly to Plaintiff pursuant to

Astrue v. Ratliff, 130 S.Ct. 2521, 2528 (2010). ECF No. 23. Ratliff requires that attorney’s fees be

awarded to the “prevailing party” or the litigant. See id, 130 S.Ct. 2521, 2528 (2010). Thus, these

fees must be awarded to Plaintiff, not to Plaintiff’s attorney. However, if Plaintiff has executed a

valid assignment to Plaintiff’s attorney of all rights in an attorney’s fee award and Plaintiff owes no

outstanding debt to the federal government, the attorney’s fee may be awarded to Plaintiff’s attorney

4.      Conclusion:

        Based upon the foregoing, Plaintiff is awarded $7,884.29 in attorney’s fees pursuant to the

EAJA, 28 U.S.C. § 2412.

        ENTERED this 2nd day of August 2019.
                                                                  /s/  Barry A. Bryant
                                                                  HON. BARRY A. BRYANT
                                                                  U.S. MAGISTRATE JUDGE




                                                    4
